Title: To John Adams from Tench Coxe, 10 June 1792
From: Coxe, Tench
To: Adams, John



Sir
Philadelphia June 10th. 1792

I have the honor of your letter from the Town of Quincy, of the erection of which I was not before informed: nor did I ever hear you distinguished by the title of “Braintree” unless the tree of knowledge may be so called.
Mr Pinckney is still here.  I do not know precisely when he will depart. No ship, which he likes, is to be found in Phila. or N. York destined for England. The Sidney, of Baltimore, for Amsterdam offers to land him at Dover or Deal, and the President, of Baltimore, will sail in about six weeks for London.  I think one of those ships will carry him.
Public officers owe services to their country beyond those which are in the circle by which their official duties are bounded.  On that ground you may be assured, Sir, your intimation in regard to the commixture of a particular influence in the business first mentioned in your letter will be faithfully remembered for the public Service.  The effects of extensive pecuniary obligations to G. Britain have been more serious than all those which  our public debts to other nations have produced.  In one state they have given rise to an animosity inconvenient to the interests and not perfectly consistent with the dignity, of the United States—In another they have produced a dependence, which has, perhaps unknown to the parties, produced some dispositions no less injurious to the public weal.  Allowances must be made for these things as they are far from being of weight with a Majority of either state; and many of the debtors are persons of great Merit, either personally or politically.
I am thoroughly sensible, sir, that manufactures require good government. They help too in an improving country to support it, for every manufacturing village in the interior country is a school of regular dealing founded upon the sober rules of property and commerce in a greater degree than the separate business of the surrounding Country.  They will make friends of the substantial part of the landed interest because they will be near & good customers for their productions.  Their course is wonderful.  Iron may be considered to be as good a test of the rise of manufactures, as Mercury of heat—It has been advanced from £24. in 1787 to £35 in 1792 tho we have many more works than we then had.
The interior or midland & western Country of Pennsylvania appears to be disposed to move in the business of the next Election.  They will probably make up a ticket in which will be acceptable to such a Majority of the State as to ensure its decided Success—I do not believe it will be more favorable to national views than those on the two former occasions, and there will be more talents on the side of the State of Governments, and much more Energy.  Our federalists are out of humor tho I think in most respects without reason—No complaints are made of the rejection of any very respectable Pennsylvanian in the official Arrangements. If they have not a certainly or probability of the permanent Seat of Government, it is partly the act of our own Members.  They are relieved from Land tax, and the excise is not so high as under the State laws.  The city, which is large and will be heard, murmurs at the duties, the country in general are not fond of the debt, and wished for discrimination.  They only look at the worst Circumstances in the plan of Assumption, & forget the best. However they are possessed of property, of the means of increasing it, of industry, have a good judiciary system, are not to be disquieted on the religious subject, have good laws in regard to property and are in habits of sound and in many parts of enlightened morality.  Temperate and candid addresses have a great influence among them and whenever  men of sense, information and virtue will take the pains to inform and advise them they read with avidity, & due sobriety—
Nothing is yet said of the electoral Ticket, but I think it will be settled (in regard to the names of the Electors) pretty much in the same way as the Reps. Ticket.  I pay more attention to both these tickets than I wish to appear, because there are some such strange republicans as to maintain, that the moment a free Citizen becomes an officer of Government he ought to refrain from exercising those rights of a freeman in which they place an unlimited estimation.
I have the honor to be / with perfect respect, Sir, / your most obedt. / & most hum. Servt.

Tench Coxe